119 U.S. 357 (1886)
WILLIAMSPORT BANK
v.
KNAPP.
Supreme Court of United States.
Argued November 23, 24, 1886.
Decided December 13, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF PENNSYLVANIA.
*359 Mr. C. La Rue Munson and Mr. William H. Armstrong for plaintiff in error. Mr. Henry W. Watson was with them on the brief.
Mr. Henry C. Parsons and Mr. Henry C. McCormick for defendants in error. Mr. J.C. Hill and Mr. H.T. Ames were with them on the brief.
*360 MR. JUSTICE GRAY, after stating the case as above reported, delivered the opinion of the court.
Assuming, what does not appear in the record, that the evidence stated in the bills of exceptions was all the evidence introduced at the trial and referred to in the certificate of division, that certificate is clearly insufficient to support the jurisdiction of this court.
Under the acts of Congress, authorizing questions arising on a trial or hearing before two judges in the Circuit Court, and upon which they are divided in opinion, to be certified to this court for decision, it has always been held that each question certified must be one of law, and not of fact, nor of mixed law and fact, and that it must be a distinct point or proposition, clearly stated, and not the whole case, nor the question whether upon the evidence the judgment should be for one party or for the other. Saunders v. Gould, 4 Pet. 392; United States v. Bailey, 9 Pet. 267; Weeth v. New England Mortgage Co., 106 U.S. 605; California Paving Co. v. Molitor, 113 U.S. 609, 615-617; Waterville v. Van Slyke, 116 U.S. 699-704.
Tested by these rules, the first and second questions certified, each being whether "under the evidence" the defendant was authorized to receive interest at a certain rate, as well as the fourth question, "whether upon the whole evidence the plaintiff was entitled to recover," are not questions which this court is required or authorized to answer.
The third question is equally irregular and insufficient. Instead of being clearly and distinctly stated, it is quite obscure and ambiguous, for it does not show whether the supposed decision of the Supreme Court of Pennsylvania, "that there are no banks, nor have there been any such banks in Pennsylvania, authorized to take and receive interest at a greater rate than six per cent.," was based upon matter of law, or matter of fact, or both. The latest reported decision of that court, to which the learned counsel for the plaintiff in error referred to explain this question, affirmed a ruling of a lower court that, "in fact and in law, there is no bank of issue in Pennsylvania, *361 authorized to charge a rate of interest in excess of the legal rate;" and said nothing upon the question whether there ever had been any such banks. Lebanon National Bank v. Karmany, 98 Penn. St. 65, 73.
Neither the amount of the judgment below, nor the certificate of division, being sufficient to give this court jurisdiction, it necessarily follows, as was held in Weeth v. New England Mortgage Co. and Waterville v. Van Slyke, above cited, that the
Writ of error must be dismissed.